Citation Nr: 0805364	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (claimed as fallen arches).

2.  Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  Transcripts of this hearing are 
associated with the claims file.

In January 2007, the Board found that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for bilateral pes planus, 
and the Board remanded both claims to the RO for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Initially the Board remanded three issues in January 2007.  
These issues were: 1) entitlement to service connection for 
bilateral pes planus (claimed as fallen arches), 2) 
entitlement to service connection for Achilles tendon 
condition, and 3) entitlement to service connection for 
bunions.  The issue of entitlement to service connection for 
Achilles tendon condition, however, was granted by way of a 
rating decision issued by the RO in August 2007.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed with bilateral pes 
planus.

2.  There is no medical evidence showing that the veteran's 
current bilateral pes planus was present in service or that 
it is related to service.

3.  There is no medical evidence showing a diagnosis of 
bilateral bunions.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Bilateral bunions were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Pes Planus

The veteran seeks service connection for bilateral pes planus 
and contends that her current pes planus was caused by long 
marches in boots while in service.

The veteran's service medical records do not reveal any 
complaint, treatment or diagnosis of pes planus.  The veteran 
was first treated for and diagnosed with pes planus in 
January 1993.  At that time the veteran was prescribed 
inserts for her shoes as treatment.

In March 2005, the veteran was afforded a VA Compensation and 
Pension (C & P) examination.  Upon examination of the 
veteran's lower extremities, the examiner noted that there 
were no objective signs of muscle disease.  The examiner 
stated that, "in the standing position the arches were 
normal and the feet had normal alignment."

In May 2006, the veteran stated at a hearing before the 
undersigned Board member that she had gone to sick call 
during her training due to her foot conditions.  She 
indicated that the clinicians would rub and manipulate her 
feet and then prescribe a medication for their treatment.  
The veteran also reported that she was placed on light duty 
due to her foot conditions.  The Board notes that the 
veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of any foot conditions.  A 
periodic examination of the veteran during service, performed 
in April 1988, found the veteran's feet to be normal.  
Additionally, the veteran's separation (ETS) examination, 
performed in July 1992, reported that her feet were normal 
and the veteran, at the same time, denied foot trouble on her 
"Report of Medical History."

In July 2007, the veteran was afforded a VA C & P foot 
examination.  After examination and a review of the veteran's 
claims file, the examiner diagnosed the veteran with grade 
two pes planus bilaterally.  The examiner found no evidence 
of pes planus in the veteran's claims file and opined that 
the veteran's pes planus was less likely than not due to 
service activity and wearing of service boots.

The Board finds that the preponderance of the evidence is 
against finding that the veteran's bilateral pes planus is 
related to the veteran's service.  The Board acknowledges 
that the veteran has a current diagnosis of bilateral pes 
planus, however, the veteran's claim ultimately fails 
pursuant to Hickson because there is no medical evidence of a 
nexus between any claimed in-service disease or injury and 
the present disability.  Furthermore, the Board notes that 
the veteran has provided lay testimony that she had pes 
planus in service.  However, the service medical records are 
silent as to the presence of pes planus and the veteran's 
feet were found to be normal upon separation.  Moreover, the 
veteran denied foot trouble upon separation from service.  As 
the service medical records do not show the presence of pes 
planus, to include the separation examination, the veteran's 
current statements that she had pes planus in service are 
outweighed by the complete lack of evidence in the service 
medical records.  Additionally, a medical examiner found the 
veteran's arches to be normal as late as March 2005, more 
than ten years after separation from service.  Lastly, the 
examiner in July 2007 rendered the opinion that the veteran's 
current pes planus was less likely than not related to the 
veteran's active service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Bunions

The veteran seeks service connection for bilateral bunions 
and contends that her bunions were caused by long marches in 
boots while in service.

The veteran's service medical records do not reveal any 
complaint, treatment or diagnosis of bunions.  There is no 
evidence of record of any treatment for bunions.  The 
veteran's ETS examination, performed in July 1992, reported 
that her feet were normal and the veteran denied foot trouble 
on her "Report of Medical History," dated July 1992.

In March 2005, the veteran was afforded a VA Compensation and 
Pension (C & P) examination.  The examiner did not report 
that the veteran had any bunions and indicated that there 
were no calluses of the feet.

As indicated above, in May 2006, the veteran stated at a 
hearing before the undersigned Board member that she had gone 
to sick call during her training due to her foot conditions.  
She indicated that the clinicians would rub and manipulate 
her feet and then prescribe a medication for their treatment.  
The veteran also reported that she was placed on light duty 
due to her foot conditions.  The Board notes that the 
veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of any foot conditions.  A 
periodic examination of the veteran during service, performed 
in April 1988, found the veteran's feet to be normal.  
Additionally, the veteran's separation (ETS) examination, 
performed in July 1992, reported that her feet were normal 
and the veteran, at the same time, denied foot trouble on her 
"Report of Medical History."

In July 2007, the veteran was afforded a VA C & P foot 
examination.  After examination and a review of the veteran's 
claims file, the examiner reported that the veteran did not 
have any clinical evidence of bunions on either foot.

The preponderance of the evidence is against the veteran's 
claim for service connection for bunions.  Except for the 
veteran's statements and claims, there is no competent 
medical evidence which shows that the veteran has a diagnosis 
of bunions.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 
1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, 
service connection must be denied because there is no 
competent evidence of a current bunion disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the letter did not explicitly ask 
that the veteran provide any evidence in her possession that 
pertains to the claim, as per § 3.159(b)(1), she was advised 
of the types of evidence that could substantiate her claim 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in his 
possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth her contentions during the hearing before the 
undersigned Veterans Law Judge in May 2006.  The appellant 
was afforded VA medical examinations in March 2005 and July 
2007.

In July 2007, the appellant was requested to either submit 
the records of or complete a VA Form 21-4142, Authorization 
for Release of Information for the records of Dr. L of Blue 
Cross Blue Shield, Kaiser Permanente, PCA and HCA pursuant to 
the instructions of the Board's remand dated January 2007.  
The appellant has neither submitted the records nor completed 
the Authorization for Release of Information form provided.  
The burden lies on the veteran to cooperate with VA.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  VA subsequently readjudicated the 
claims in August 2007 and issued a supplemental statement of 
the case.

Given the foregoing, the Board finds that VA has complied 
with the Board's January 2007 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute. 38 U.S.C.A. § 5103A.

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral pes planus is denied.

Service connection for bilateral bunions is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


